Case 1:19-cv-11307-ALC-SDA Document 41 Filed 07/07/20 Page 1 of 3




                                                                    7/7/2020
Case 1:19-cv-11307-ALC-SDA Document 41 Filed 07/07/20 Page 2 of 3



         the native languages (if known) of any individuals for whom English is
         not their native language;

   4.    For any individuals identified in Paragraph 3 for whom defendants lack
         valid addresses, defendants shall instead supply to plaintiffs' counsel
         telephone numbers and/or email addresses, to the extent defendants
         possess .this information;

   5.    Plaintiffs' counsel shall keep all information supplied pursuant to
         paragraph 4 strictly confidential, and shall use the information solely
         for the purpose of locating potential opt-in plaintiffs for the purpose of
         notifying them of the pendancy of this action;

   6.    Plaintiffs shall mail the notice of collective action and opt-in form, in
         English and any other native language, to all potential collective action
         opt-in plaintiffs no later than ten days following defendants' disclosure
         of their names and addresses. The notice shall be dated the exact date
         of the initial mailing, and the deadline date set forth in the notice shall
         be the date exactly sixty days thereafter;

   7.    If any notice to any potential collective action opt-in plaintiff is
         returned as undeliverable, plaintiffs' counsel is permitted to mail the
         notice to any such persons again at any other address they may
         determine is appropriate. However, this shall not extend the sixty day
         opt-in deadline from the date of the initial mailing;

  8.     On the date the notices are mailed, the English and other language
         versions of the collective action notice and opt-in form shall be
         conspicuously posted at defendants' business, including any work sites
         at which defendants are authorized to post materials, in a place
         accessible to employees, and defendants shall provide photographic
         proof of same to plaintiffs' counsel;

  9.     Plaintiffs' counsel is authorized to send a reminder mailing and/or
         email to all unresponsive collective action members halfway through
         the notice period AND;

  10.    All potential collective action plaintiffs must opt-in no later than sixty
         days following the date of the initial mailing of the collective action
         notice by returning the executed form entitled "CONSENT TO JOIN
         COLLECTIVE ACTION AND BECOME A PARTY PLAINTIFF" in sufficient
         time for it to be filed with the Court no later than sixty days from the
         date of the initial mailing. Plaintiffs' counsel shall thereupon promptly
         file such executed consents with the Court.


  It is on this 7th day of July, 2020, SO ORDERED:


                                     2
Case 1:19-cv-11307-ALC-SDA Document 41 Filed 07/07/20 Page 3 of 3
